Citation Nr: 1425438	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial disability rating for Posttraumatic Stress Disorder (PSTD) in excess of 50 percent. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to October 7, 2011. 

3.  Entitlement to an initial disability rating for a low back disability in excess of 10 percent. 

4.  Entitlement to an effective date prior to December 3, 2004, for service connection for a low back disability.  

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of October 2005 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this decision the VA provided the Veteran with a 30 percent rating for PTSD and deferred a rating for his low back disability.  

By way of history of the Veteran's low back claim, service connection was granted by a March 2010 Board decision.  The RO effectuated this grant and rated the Veteran's back disability as 10 percent disabling with an effective date of December 3, 2004, the date of his claim.  The Veteran has since perfected an appeal to the Board for a higher initial rating for his low back disability and an earlier effective date.  

By way of history of the Veteran's PTSD claim, in a November 2012 decision the Board denied a rating greater than 50 percent for the Veteran's PTSD and his claim for TDIU.  The Veteran then appealed to the Court of Appeals for Veteran's Claims, and the claims were remanded to the Board in  a Joint Motion for Remand (JMR) which was approved by the Court in July 2013.  Thus, the Veteran's claim for a rating in excess of 50 percent for PTSD and TDIU are before the Board once again.

The Board notes that the Judge who conducted the Veteran's hearing in January 2010 is no longer with the Board.  The Veteran was notified of this change in a March 2014 letter and given 30 days to determine whether he wanted a new hearing conducted He was notified that if failed to respond the Board would presume he did not want a new hearing conducted.  The Veteran has yet to respond and the time period has elapsed.  Therefore, the Board will continue with the adjudication of his claims.

The Board notes that the RO in a December 2011 rating decision granted the Veteran service connection for coronary artery disease and provided a 100 percent disability rating as of October 7, 2011.  This renders the TDIU claim moot during the period of the 100 percent schedular rating.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran submitted his claim for TDIU in September 2006, his claim remains on appeal for any period prior to October 7, 2011 in which a 100 percent scheduler evaluation was not in effect.  The Board has rephrased the issue accordingly on the title page. 

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The issues of entitlement to an initial rating greater than 10 percent for a low back disability and a rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas. 

2.  The Veteran is unemployable due to his service-connected disabilities.

3.  In a June 21, 2002 rating decision, the RO denied service connection for a low back disability, identified as congenital spondylolisthesis, and the Veteran did not appeal this denial.

4.  A claim to reopen the previously denied issue of entitlement to service connection for low back disability was not received until December 3, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2013). 

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012). 

3.  An effective date prior to December 3, 2004, the date of the claim, for the grant of service connection for low back disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 3.400(q)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is  granting an initial rating of 70 percent for PTSD and TDIU,  and remanding the Veteran's claim of entitlement to an initial rating greater than 70 percent for PTSD there is no need to discuss whether the Veteran has received sufficient notice with regard to these claims, given that any error would be harmless.

The appeal for an earlier effective date for his low back disability, arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 




I. Increased Rating for PTSD - factual background

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2012). Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The record shows that the Veteran first sought service connection for his PTSD in December 2004.  His service records show that he was a combat veteran and had been awarded the Purple Heart for wounds received while in combat.  Private records show that he was diagnosed as having PTSD in 2004.  VA examination in July 2005 also showed diagnosis of PTSD with secondary alcohol abuse.  At that time, his PTSD was described as chronic in nature and moderate in severity.  The examiner noted that his psychological symptoms affected his interpersonal life and internal emotional state.  His occupational life remained reasonably intact.  The Veteran was oriented to person, place, and time.  His mood was dysthymic and initially, he was extremely anxious.  His affect was highly labile, and he cried copiously for no obvious reason.  There was no evidence of a psychotic process.  He had no suicidal, homicidal, or cognitive defects.  His judgment and memory were unimpaired.  He did say that he was angry and sometimes was in a rage.  He had difficulty sleeping.  His Global Assessment of Functioning (GAF) score was 46. 

When granted service connection upon rating decision in October 2005, a 30 percent rating was assigned, effective from the date of claim, December 3, 2004. 

Subsequently dated records include additional VA treatment records. When examined by VA in December 2006, his GAF score was 42.  On mental status evaluation, he was again within normal limits except for a dysthymic and extremely anxious mood.  He had a highly labile affect, and again cried for no obvious reason. 

In a May 2007 rating decision, the RO increased the initially signed 30 percent disability rating for PTSD to 50 percent from the date of claim. 

SSA records show that the Veteran became disabled in January 2005.  The primary basis for this determination was his PTSD and disorders of the back were listed as secondary.  Additional VA and general medical examinations were conducted in July 2010.  At that PTSD exam, the examiner opined that the Veteran's PTSD did not result in significant occupational impairment.  As to the extent to which disorders other than PTSD are independently responsible for impairment in his psychological adjustment and quality of life, the VA examiner cited alcohol abuse and indicated that unless he abstained from alcohol, the prognosis for improvement of his psychiatric condition was poor.  His GAF score was 56. 

A. Increased Rating - Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B. Increased Rating - PTSD Rating Criteria

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id 

C. Interpreting GAF Scores

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

D.  Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b). 

E.  Merits of the Claim

In this case, the Veteran contends that his PTSD symptoms and the effect that those symptoms have on his social and occupational functioning warrant an increased rating. 

The Board finds that the Veteran's anxiety disability to include PTSD should be rated at 70 percent disabling.  While the Board is aware of the more recent GAF scores and the findings on the VA examination in July 2010, the Board weighs these opinions and GAF scores against those of the earlier VA examiners who provided the Veteran with GAF scores of 46 in July of 2005 and 42 in December 2006.  While the later VA examiner and SSA clinician provide a more moderate picture of the Veteran's PTSD symptoms, the Board notes that his SSA disability was granted primarily based on his PTSD diagnosis, and the overall picture as portrayed by the continual poor prognosis noted by the all of the VA examiners support a higher evaluation.  The Board finds that while the later VA examination provides depiction of a more moderate severity of symptoms the fact that this examiner also provides a poor prognosis reinforces the finding that the Veteran's overall picture is more accurately portrayed by the earlier VA examinations which indicate the Veteran's PTSD's symptoms cause occupational and social deficiencies in most areas.  

Thus, in weighing the VA examiner's opinions and reports of the level of severity of the Veteran's PTSD the Board finds that greater weight should be accorded the earlier examinations.  This finding and the earlier low GAF scores which are defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) indicate the Veteran's PTSD causes occupational and social deficiencies in most areas, and is thus more accurately represented by a 70 percent rating.

The Board has determined that staged ratings are not appropriate in this case, and that the Veteran's 70 percent rating should granted back to the date of his claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) (VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal).  

Because the issue of entitlement to a rating greater than 70 percent is being remanded, the Board does not need to discuss why the next higher rating is not appropriate.

II. Total Disability Rating Due to Individual Unemployability

A TDIU is governed by 38 C.F.R. § 4.16 , providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2012). 

Merits of the Claim

The Veteran's occupational history includes self-employment in the sales industry full-time until 2004 as reported by the Veteran in a September 2006 application for TDIU.  The Veteran's educational history includes completion of high school and a college degree.

Here, the Veteran meets the schedular criteria for a TDIU.  He is service-connected for PTSD, now rated as 70 percent disabling, which alone meets the schedular criteria for a TDIU from December 2004. 

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service connected disabilities.  The Board finds the October 2013 Vocational Assessment probative in this regard.  This examiner addresses the nature of the Veteran's service connected disabilities and the impact that these disabilities have on the Veteran ability to secure or follow a substantially gainful employment which includes his symptoms of PTSD which isolates him from the work place and his back pain which prevents the Veteran from standing for more than 30 minutes.  

Additionally, the Board also finds persuasive that SSA has awarded him disability benefits due to his service-connected spine condition and psychiatric conditions as of August 2008.  Considering the foregoing, the Board finds that the Veteran is entitled to TDIU, prior to December 2011 when he was awarded a total schedular rating for heart disease.

III.  Earlier Effective Date for a Low Back Disability
	
A. Merits of the Claim

The Veteran seeks an effective date earlier than December 3, 2004, for the grant of service connection for his low back disability.  In essence, he contends that 
VA misconstrued when his application for benefits was filed.  

By way of history the Veteran's claim for his low back disability developed out of a claim for increased rating for the Veteran's gunshot wound disabilities.  In the Veteran's May 2002 communication to VA he stated, "I suffer from chronic chest wall pain similar to others who suffer chronic back pains."  Following this statement, in a May 2002 VA examination, a VA examiner noted "[the Veteran] has a developmental and congenital spondylolisthesis at L5-S1 that, more likely than not, is the source of his low back pain."  This examiner continues to state, "There is no direct relationship between this spondylolisthesis and the gunshot wound of the right thigh."  Subsequently, the RO in a June 2002 rating decision denied the Veteran service connection for "congenital spondylolisthesis at L5-S1 as secondary to the service connected disability of gunshot wound right thigh."  The Veteran then filed an NOD which did not include the adjudicated low back disability.  In this NOD, the Veteran stated the following:

I respectfully disagree with the decision of the VA regarding my claim for increased disability for gun shot[sic] wounds to my right thigh and chest.  I am formally appealing the denial and request that a Decision Review Officer review my case.

The Board finds that this NOD was not a disagreement with the denial of service connection for the low back disability.  On its face this statement does not express disagreement with the denial of service connection for a low back disability but instead limits his disagreement to the denial of his increased rating claims. 38 C.F.R. § 20.201. 

Here, since the Veteran did not file a NOD within one year of the June 2002 determination, the decision regarding his back became final.  38 C.F.R. §  20.302.  The next communication regarding the Veteran's low back disability was not received until December 3, 2004, wherein the Veteran stated, "I am requesting secondary service connection for my nerve damage of the right leg, secondary service connection for my back."

The regulations governing the assignment of an effective date for an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Therefore, in the present case, the appropriate effective date is December 3, 2004, the date his claim to reopen was received by the RO.  The preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to December 3, 2004, and this claim is denied.

ORDER

Entitlement to an initial PTSD disability rating of 70 percent for the entirety of the appeal is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date for a low back disability is denied.

	
REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to increase rating for in excess of 10 percent for the Veteran's low back disability and entitlement for an increased rating in excess of 70 percent for PTSD.  The VA examination provided to the Veteran in July 2010 for his low back disability is insufficient to adequately rate the Veteran.  Likewise, additional development is need in regards to the Veteran's claim PTSD as there are outstanding identified private medical records which may have a bearing on his PTSD disability rating.

Increased Rating for Low Back Disability

The Veteran was provided with a VA examination in July 2010 which the Board finds is inadequate to rate the Veteran low back disability.  The way in which the VA examiner explained the limitation on the Veteran range of motion is ambiguous and seemingly contradictory.  The VA examiner for example states, "Flexion limited to 0 to 80 degrees/90 degrees by pain and stiffness.  The VA examiner then reports, "to state what range of motion would occur of the thoracolumbar spine after repetitive motion would be speculative."  Considering the foregoing, the Board finds a new VA examination is warranted.

Increased rating for PTSD in excess of 70 percent

While the Veteran's PTSD warrants a 70 percent rating based on the current record, the Board is cognizant of private medical records regarding the Veteran's PTSD which were never obtained by VA.  The claims folder includes an "Authorization to Consent to Release Information" (release of information) signed by the Veteran and indicating a private clinician who saw the Veteran for his PTSD and his low back disability.  The RO in an August 2006 deferred rating decision acknowledged that the release of information needed to be addressed and appeared to have attempted to send out the releases.  However, the Board notes that the release information forms are only valid for 180 days from the date of signature.  The release in question was signed by the Veteran in March 2005 which made them invalid by September 2005, well before the attempt by the RO to take corrective action.  Thus, the Board finds the Veteran should be given an opportunity to provide a new release of information form for those doctors identified in the now invalid March 2005 release of information.  As this private medical information identified by the Veteran may have a bearing on the Veteran's disability rating for PTSD, the Board finds that the Veteran's claim for PTSD rating in excess of 70 percent should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disability and PTSD.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  

Notify the Veteran that the Board is interested in the private medical providers he identified and his March 2005 "Consent to Release Information."  The Veteran should be provided a copy of his filled out March 2005 "Consent to Release Information" form to aid in identifying the providers listed.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2. Thereafter, schedule the Veteran for VA examination(s) with the appropriate VA examiner(s) to determine the current nature and severity of the Veteran's low back disability and PTSD.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All studies and tests should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding his low back disability and PTSD and considering the pertinent information in the record in its entirety, the VA examiner should comment on the severity of these disabilities.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any other functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner must provide reasons for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale for all opinions should be provided.

3.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) in excess of 70 percent and an initial low back disability rating in excess of 10 percent.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


